Citation Nr: 1451911	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-20 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbosacral spine with mild stenosis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 13 to October 7, 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran filed a notice of disagreement (NOD) with that determination in October 2008, and timely perfected her appeal in May 2010.  

The Veteran testified at a Travel Board hearing before the undersigned in February 2014.  A transcript of this hearing was prepared and associated with the claims file.

After the RO issued the final supplemental statement of the case (SOC) in December 2012, and after the appeal was transferred to the Board, additional evidence was added to the record that was pertinent to the appeal.  VA regulations require that pertinent evidence submitted by the appellant must be referred to the Agency of Original Jurisdiction (AOJ) for review unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2014).  The Veteran provided a waiver of review by the agency of original jurisdiction in October 2014.  Therefore, appellate review may proceed.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claim on appeal.  These records have been reviewed and considered by the Board.


FINDINGS OF FACT

1.  The Veteran's lumbosacral spine disability has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees and combined range of motion of the thoracolumbar spine not greater than 120 degrees, and has not been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, favorable ankyloses of the entire thoracolumbar spine, or incapacitating episodes due to intervertebral disc syndrome. 

2.  The competent and probative medical evidence of record does not show that the Veteran's service-connected DDD of the lumbosacral spine is so exceptional or unusual that referral for extra-schedular consideration by designated authority is required. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 20 percent for DDD of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5242 (2014).

2.  Application of the extra-schedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in July 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate her claim, including any "relevant records" in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, the Board observes that the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  VA is not required to assist her in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  Additionally, the Board notes that although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board acknowledges that the RO is required to obtain VA treatment records prior to adjudicating a Veteran's claim in compliance with its duty to assist.  In this case, however, the Veteran's records from Lyster Army Health Clinic have been determined to be unavailable.  Specifically, a February 2012 response from the Department of the Army noted that the records of the Veteran had been retired to the National Personnel Records Center (NPRC).  Additionally, a letter was received by the NPRC in April 2012 that stated that the records requested were not on file at this Center.  The RO sent the Veteran an October 2012 letter informing her that they were unable to obtain her medical records, and asking her to provide a copy of any VA records in her possession; however, the Veteran failed to respond to this inquiry.  In an October 2012 memorandum, the RO made a formal finding of unavailability of VA outpatient treatment records from Lyster Army Health Clinic, noting all efforts made to obtain these records.

The VA has also done everything reasonably possible to assist the Veteran with respect to her claim for benefits, such as obtaining VA and private medical records and providing the Veteran with VA examinations in July 2008, February 2012, and April 2014.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

As previously discussed, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Acting Veterans Law Judge at a hearing in February 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information regarding the severity of the Veteran's back symptomatology.  The Veteran was advised of the type of evidence that could be identified or submitted to further substantiate the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed her claim (June 2008) for an increased rating, and continues to the present time.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, including her VA and private treatment records, VA examination reports, hearing testimony, and statements submitted in support of her claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased disability rating for DDD of the lumbosacral spine with mild spinal stenosis.  

The Veteran is currently assigned a 20 percent disability rating for DDD of the lumbosacral spine with mild spinal stenosis in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4.71a, Diagnostic Code (DC) 5242 (2014).  

Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 (intervertebral disc syndrome) are evaluated under the following General Formula for Rating Diseases and Injuries of the Spine (unless intervertebral disc syndrome is alternatively evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 265; or, combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires forward flexion  of the thoracolumbar greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating requires evidence of forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of unfavourable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect since September 26, 2003).  

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from September 26, 2003).  

The Veteran contends that she is entitled to a disability evaluation in excess of 20 percent for her service-connected DDD of the lumbosacral spine.

VA and private treatment records document the Veteran's reports of constant chronic, radiating back pain.  At the June 2008 pain assessment and management evaluation, she reported stabbing, aching, throbbing, and radiating pain, which were exacerbated by movement, activities of daily living, and stress.  She reported that the pain was alleviated with repositioning, massage, heat, and a hot bath.   She also reported that her pain affected her daily function and/or quality of life, such as sleep, mood, general activity, nutrition, elimination, normal work, ability to concentrate, social interaction, self-image, and sexuality. 

The Veteran was afforded a joints VA examination in July 2008.  The Veteran reported a chronic pinching type pain to the lower, mid back that radiated to the upper back on a daily basis for hours.  She also had radiation, numbness, and giving out of the bilateral legs.  The Veteran stated that her legs felt like jello and they often buckled.  She would also get sharp pulling pain to the right arm with movement.  The Veteran also complained of pain, numbness, and tingling to the right arm.  She had problems using the right arm and picking objects and problems with fine motor skills, such as writing.  She reported moderate functional impairment in that she had severe pain with bending, difficulty with reaching with the right arm, and difficulty and pain with heavy objects weighing more than 20 pounds.  The Veteran had no history of urinary incontinence, urgency, retention requiring catheterization, or frequency; nocturia; fecal incontinence; obstipation; erectile dysfunction; unsteadiness; visual dysfunction; or dizziness.  The Veteran reported a history of numbness, paresthesias, leg or foot weakness, and falls.  Additionally, she reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was a pinching type with periodic spasms of the lower to mid back and cervical area, with the onset in the morning.  The pain was daily, severe, and radiated to the right arm and bilateral legs.  The Veteran reported two to three severe spinal flare-ups that lasted for hours.  The examiner noted that this was an examination for IVDS, but that the Veteran had no incapacitating episodes for the cervical or thoracolumbar spine in the past twelve month period. 

Upon examination, the Veteran was found to have decreased thoracolumbar spine range of motion (ROM), with flexion to 55 degrees, with pain that begins at 55 degrees and ends at 50 degrees; extension to 30 degrees, with pain that begins at 25 degrees and ends at 20 degrees; left lateral flexion to 30 degrees, with pain that begins at 30 degrees and ends at 25 degrees; right lateral flexion to 30 degrees, with pain that begins at 30 degrees and ends at 25 degrees; left lateral rotation to 30 degrees, with pain that begins at 30 degrees and ends at 25 degrees; and right lateral rotation to 30 degrees, with pain that begins at 30 degrees and ends at 25 degrees.  The Veteran had pain on passive and active ROM and after repetitive use testing, but there was no additional loss of motion on repetitive use of the joint.  The Veteran's motor, sensory, and reflex exams were noted to be normal.  Additionally, the examiner noted that there was no akylosis of the thoracolumbar spine.  After reviewing the Veteran's x-ray and MRI findings, the examiner diagnosed the Veteran with localized degenerative disc disease, with disc bulges at L4-5 and L5-S1, with high intensity zones posterior annulus at each level as described, and mild spinal stenosis.  Additionally, the examiner noted that the neurological and EMG tests were negative for radiculopathy.  The impact of the Veteran's back disability on occupational activities included problems with lifting, carrying, and pain.  Additionally, the Veteran reported that her back disability affected her daily activities, such as mildly affecting traveling and dressing; moderately affecting her shopping, recreation, bathing, toileting, and grooming; severely affecting her chores and exercise; and preventing her from sports.

The Veteran was afforded thoracolumbar spine VA examination in February 2012.  The examiner listed diagnoses of lumbar radiculopathy, spinal stenosis of the lumbar region, and degeneration of the lumbar or lumbosacral intervertebral disc.  The Veteran reported that her back problems were worse, with burning pain that would shoot up from her lower back all the way towards the neck.  She was taking chronic pain medication.  Additionally, she stated that her back pain worsened with activity, sitting for short periods of time, walking, or any repetitive motion of the back.  She also did not sleep well at night due to pain, but she was very sedentary and slept a lot during the day.  The Veteran was not working, but went to school.  She also reported having problems with tripping and falling, which her husband confirmed.  She also stated that she was unable to do much work around the house, such as cleaning or laundry.  The Veteran reported flair-ups that impacted the function of her back.   

Upon examination, the Veteran was found to have decreased thoracolumbar spine ROM, with flexion to 70 degrees, with pain beginning at 50 degrees; extension to 20 degrees, with pain beginning at 10 degrees; left lateral flexion to 15 degrees, with pain beginning at 10 degrees; right lateral flexion to 15 degrees, with pain beginning at 10 degrees; left lateral rotation to 20 degrees, with pain beginning at 15 degrees; and right lateral rotation to 20 degrees, with pain beginning at 15 degrees.  Upon repetitive-use testing with three repetitions, the Veteran's flexion was to 45 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 25 degrees.  The contributing functional loss and/or functional impairment of the thoracolumbar spine included less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The examiner noted that the Veteran had tenderness of the paraspinals, all the way up to the thoracic intercostals.  The Veteran also had abnormal spine contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.   After completing the muscle strength, reflex, sensory, and straight leg raising tests, the examiner noted a diagnosis of radiculopathy of the femoral and sciatic nerve roots.  Additionally, the examiner noted that the Veteran had no additional neurologic abnormalities related to her thoracolumbar spine condition.  The examiner noted that the Veteran did not have IVDS of the thoracolumbar spine.  Further, the Veteran did not use any assistive devices.  The examiner noted that imaging studies of the thoracolumbar spine did not document arthritis, as the June 2011 x-ray was normal.  Furthermore, the examiner noted that the MRI in 2008 showed disc disease.  Lastly, the examiner noted that the Veteran's back disability impacted her ability to work.

At the February 2014 hearing, the Veteran testified that her thoracolumbar spine range of motion had worsened, which affected more of her life.  She described her back pain and burning down in her legs.  She also reported difficulty sleeping, with twisting and turning throughout the night. 

The Veteran was afforded another thoracolumbar spine VA examination in April 2014.  The Veteran was diagnosed with degenerative disc disease, with bilateral lower extremity radiculopathy of the lumbosacral spine.  The Veteran described low back pain daily and "all the time," with no surgery or injections.  The Veteran did not report that flare-ups impacted the function of her thoracolumbar spine.  

The Veteran was found to have decreased thoracolumbar spine ROM, with flexion to 40 degrees, extension to 0 degrees, left lateral flexion to 5 degrees, right lateral flexion to 5 degrees, left lateral rotation to 5 degrees, and right lateral rotation to 5 degrees.  The examiner noted that there was no objective evidence of painful motion.  The examiner noted that the Veteran's pain was out of proportion to the examination, as she was able to ambulate without difficulty, rose and sat without difficult, but on demonstrating ROM she was severely limited and made a poor effort.  The examiner also did not note any signs of thoracolumbar ankylosis upon ROM testing.  Additionally, the Veteran was unable to perform repetitive-use testing with three repetitions as she reported it was too painful.  Further, the contributing functional loss and/or functional impairment of the thoracolumbar spine included less movement than normal.  The examiner stated that pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional ability.   The examiner noted that the Veteran did not have localized tenderness, pain to palpation for joints and/or soft tissue, guarding or muscle spasms of the thoracolumbar spine.  The examiner noted that the Veteran had mild radiculopathy of the sciatic nerve.  The examiner noted that the Veteran did not have any other neurologic abnormalities or findings related to her thoracolumbar spine condition.  Additionally, the examiner noted that the Veteran did not have IVDS of the thoracolumbar spine.  Further, she did not use any assistive devices.  The examiner noted that the Veteran's back disability affected her ability to work, such as limiting her to lifting 10 pounds daily, walking only up to 50 feet at one time, walking less than a mile with breaks during an 8 hour day, standing and sitting for 5 minutes with alternating positions at one time, and standing and sitting for one hour with alternating positions during an 8 hour day. 

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for her lumbosacral spine disability.  As already noted, the next-higher disability evaluation of 40 percent requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  According to the July 2008, February 2012, and April 2014 VA examinations, the Veteran was capable of forward flexion of no less than 40 degrees.  This evidence does not demonstrate that the Veteran suffered from forward flexion of the thoracolumbar spine of 30 degrees or less.  Additionally, the July 2008 VA examiner specifically stated that upon examination, there was no akylosis of the thoracolumbar spine.  Further, there was no indication of favorable ankylosis of the entire thoracolumbar spine at the February 2012 or April 2014 VA examinations.  Therefore, the preponderance of the evidence demonstrates that the Veteran has not suffered from favorable or unfavorable ankylosis of the entire thoracolumbar spine at any time during the pendency of her claim.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints - including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40.  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45.  

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record still demonstrates that she is not entitled to a disability evaluation in excess of 20 percent.  The evidence of record clearly demonstrates that the Veteran suffers pain on movement, less movement than normal, and interference with sitting and standing.  However, according to the July 2008 and February 2012 VA examinations, the Veteran was only limited to 45 degrees and 50 degrees, even when considering her pain upon repetition.  Additionally, the Veteran was only limited to 40 degrees at the April 2014 VA examination.  Although the Veteran was unable to perform repetitive-use testing with three repetitions as she reported it was too painful, the examiner noted that the Veteran's pain was out of proportion to the examination, as she was able to ambulate without difficulty, rose and sat without difficult, but on demonstrating ROM she was severely limited and made a poor effort.  Furthermore, the examiner stated that pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional ability.  Therefore, these symptoms do not demonstrate that the Veteran's overall disability rating has been more appropriately characterized as 40 percent disabling at any time during the pendency of the appeal.  A 20 percent disability rating is meant to compensate a Veteran who suffers from pain and significant limitation of motion.  This evidence, considered in totality, demonstrates that a 20 percent disability rating is appropriate in this case.  

The Board has also considered whether a higher disability rating would be warranted based on the Formula for Rating Intervertebral Disc Syndrome.  Under this formula, a 40 percent rating is warranted when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a.  As noted, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  The July 2008 VA examiner noted that this was an examination for IVDS, but that the Veteran had no incapacitating episodes of the thoracolumbar spine in the past twelve month period.  Additionally, while the Veteran has reported incidents of incapacitating episodes, after being examined, both the February 2012 and April 2014 VA examiners reported that the Veteran had no signs of intervertebral disc syndrome present.  The record contains no additional evidence suggesting that the Veteran has suffered from incapacitating episodes totalling at least 4 weeks in the past 12 months due to intervertebral disc syndrome.  As such, a higher disability evaluation based on intervertebral disc syndrome is not warranted.  

Under the schedular criteria, in addition to considering the orthopedic manifestations of a back disability, consideration must be given to any objective neurologic abnormalities associated with the back disability, which are to be evaluated separately under an appropriate diagnostic code.  See Note (1) of the 'General Rating Formula for Disease and Injuries of the Spine.'  Such neurologic abnormalities include, but are not limited to, bowel or bladder impairment. Id.  The Board notes the Veteran is already in receipt of 20 percent disability ratings for both left and right leg lower extremity radiculopathy.  Additionally, as noted by the February 2012 and April 2014 VA examiners, the Veteran did not have any additional neurologic abnormalities or findings related to her thoracolumbar spine condition.  Therefore, the Veteran has not been shown to manifest any additional neurological abnormalities associated with her back disability that she has not already been compensated for.  As such, additional disability ratings based on neurological abnormalities are not warranted.  

Lastly, the Board notes that although the Veteran reported at the June 2011 VA examination that she was unemployed due to her left ankle and back conditions, she also stated that she was currently attending school for a degree in elementary education.  Moreover, while the April 2014 VA examiner commented that her back disability affected her ability to engage in certain work activities, it was not found that she was unemployable.  Therefore, there is no evidence of record showing that the Veteran is unemployable, as she is seeking an education for a new occupation.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for DDD of the lumboscral spine with stenosis must be denied.

III. Extra-schedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's service-connected lumbosacral spine disability include limitation of motion, pain on movement, and interference with sitting, standing, and weight-bearing.  However, these symptoms of the Veteran's lumboscral spine disability are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describes her disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256-63.  For this reason, referral for consideration of an extra-schedular rating is not warranted for this claim.  


ORDER

Entitlement to an increased disability rating in excess of 20 percent for DDD of the lumbosacral spine with mild stenosis is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


